TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00615-CV


                   Sarah Louise Smith and Javan Paul Smith, Appellants

                                                v.

                                 Richard D. Powell, Appellee


                 FROM THE 33RD DISTRICT COURT OF LLANO COUNTY
            NO. 21376, THE HONORABLE EVAN C. STUBBS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellants’ briefs were originally due on June 6, 2022. On July 18, 2022, this

Court sent a notice to appellant informing them that their briefs were overdue and that a failure

to file a satisfactory response by July 28, 2022, would result in the dismissal of this appeal for

want of prosecution. To date, appellants have not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: November 18, 2022